DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “authentication engine”; “biometric authentication mechanism”;  “charging unit”; “power storage element”; “ monitoring engine”;” temperature regulation engine “;  in claims 2, 4, 5, 7, 8, 10, 11, 12 respectively. The terms “engine”; “mechanism”; “unit”; “element” are generic placeholders modified by function prefacing the terms.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description for “monitoring engine”; and “temperature regulation engine”.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 the phrase “regulate the temperature of the food item based on a user input” is unclear about how this regulation occurs, by a conventional interface with buttons? User input is vague and its regulation are unclear because what is input and its relationship with input are not specified.  In claim 14, what are the physical parameters of a user while the user is holding the portable container? Physical parameters are not specified which make scope of the claim unclear. In claim 10 what is a type of food item? The term “type” in claim 10 is at least unclear and is combined with the term “item”. In claim 12, what are “plurality of constituents”? Plural constituents are not enumerated and reference is unclear. How is quality determined in claims 11, 12? Quality is not an objective evaluation, and the term makes the scope of the claims vague. Claims 2-9 and 13 are rejected based upon their dependency.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goda et al (JP 2011-188914, translation provided by PTO).
Goda discloses for claim 1(bracket PTO): 1. A portable container (100, 200) [1]comprising: an insulative body (102) [¶¶ 22, 29,30]to hold a food item[¶¶1,4,5 parcel,fish in JP 2009-131193], wherein the insulative body (102) comprises an inner wall and an outer wall[abstract,fig 1,5-7]; a temperature regulator (110) [14¶31-33disposed between the inner wall and the outer wall of the insulative body (102)[fig 6]; a plurality of temperature sensors (202)[¶64-baggage storage,¶60-home delivery box and delivery box itself each have sensors¶48 piezo sensor] disposed within the inner wall of the insulative body (102), the plurality of 
2. The portable container (100, 200) as claimed in claim 1, comprising a spill- proof lid (104)[4,7¶22] removably coupled to a top portion (106) of the insulative body (102)[fig 7].

3. The portable container (100, 200) as claimed in claim 1, wherein the controller (210) comprises an authentication engine (214) [¶58]to allow an authenticated user to operate the portable container (100)[¶58,88,38].

4. The portable container (100, 200) as claimed in claim 3, wherein the authentication engine (214) comprises a biometric authentication mechanism[¶58].

5. The portable container (100, 200) as claimed in claim 1, comprising a charging unit (112) to charge the portable container (100, 200)[¶¶32,45,46,47,72,76-78,17,18].

6. The portable container (100, 200) as claimed in claim 5, wherein the charging unit (112) comprises a wireless coil[¶¶45-satellite,46-satellite,47-PHS antenna,72-transmission to an outside by communicator using a network, 76 electric charge for box, involves a wireless coil for charging,77,78,17,18].



8. The portable container as (100, 200) as claimed in claim 7, wherein the controller (210) comprises a monitoring engine (216) [18,¶¶60-64,83-85,87],to monitor a temperature of the power storage element (116) [¶¶60-64, ¶76-electric charge acquired]and turn OFF power supply to the portable container (100, 200) when a temperature of the power storage element (116[14,101]) rises above a pre-defined threshold range[¶¶60-64,83-85,87, ¶¶54,70].


13. The portable container (100, 200) as claimed in claim 1, comprising a wireless transceiver (230) to communicate with an electronic device[¶¶45,46,47,72]..

14. The portable container (100, 200) as claimed in claim 1, comprising a plurality of sensors (232) to monitor physiological parameters of a user while the user is holding the portable container (100, 200)[¶¶58,67,69,60,61,54,53,35,45].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda as applied to claims 1,8 above, in view of  WUXI (CN 202902729, translation by PTO).
9. The portable container (100, 200) as claimed in claim 8, wherein the monitoring engine (216) is to, ascertain that the portable container (100, 200) is being powered through the power storage element (116)[14,101,¶76-electric charge acquired]; upon ascertaining, determine a power level of the power storage element (116); and based on the determining that the power level of the power storage element (116) is above a pre-defined threshold, switch ON the portable container (100).

10. The portable container (100, 200) as claimed in claim 1, comprising a temperature regulation engine (218) to: identify a type of food item within the portable container (100, 200); based on the identification, determine a quantity of the food item within the portable container (100, 200); and based on the determining, automatically set the desired temperature of the food item.

Claim 9 differ in that monitoring to ascertain the container is being powered through the power storage element; determine a power level of the power storage element[¶76-electric charge acquired]; and determining power level of the power storage element [¶76-electric charge acquired]is above a pre-defined threshold [104,104f,¶¶60-64], switch ON the portable container.
Claim 10 differs in that temperature regulation is used to identify food, determine a quantity and automatically set the desired temperature of the food.
 Goda teaches acquiring electric charge information for control of the delivery box and
 using the state detection unit 104 and output unit to output information.


The advantage is improved and automatic temperature control. 
The references are in the same field of endeavor and add the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, if necessary, to modify Goda by operating the temperature control system and power switch and temperature control button as taught by WAXI for improved and automatic temperature control.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda- WUXI (CN 202902729, translation by PTO) as applied to claims 1,8,10 above, and further in view of  Huffar et al (US 2016/0113416).
11. The portable container (100, 200) as claimed in claim 10, wherein to determine the quantity of the food item, the temperature regulation engine (218) is to, detect an initial weight of the food item within the portable container (100, 200); store the initial weight in a journal maintained by the portable container (100, 200) for a specific user; identify, at pre-defined intervals, a current weight of the food item within the portable container (100, 200); and compare the initial weight and the current weight of the food item to determine a quantity of the food item within the portable container (100, 200).

Claim 11 differs in that weight is detected, stored, periodically determined and compared.
Huffar teaches that in ¶¶7,75.
The advantage is improved control and merchandising.
The references are in the same field of endeavor and add the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Goda-WAXI by weight detection, storage, periodically determination and comparison as taught by Huffar for improved and automatic temperature control and merchandising.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gray (US 2016/0243000,10610451)teaches a rechargeable battery in ¶6,75,77,51,78,79, temperature sensor ¶72, foodstuff ¶106, wireless capability ¶101, voltage control for temperature ¶74.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763